DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. §102 and §103, applicant substantially amended independent claims 1, 13 and 20 by adding more detailed limitations based on the disclosure (Spec. page 18). 

After reviewing prior art of the record and performing an update search, the examiner agrees that the claimed invention defined by each of amended independent claims is sufficient to distinguish with prior art of the record. The argument (Remarks, pages 11-12) is persuasive. The rejections under §102 and §103 have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Dennis Darcy (Reg. 55,098) on 03/02/2022. 

The application has been amended as follows with insertions indicated by underlining and deletions indicated by 

In claim 12, line 1, please amend claim 12 to depend from claim 1 as shown below:
The method of claim  1, further comprising:


In claim 1, claim 13 and claim 20, please amend these three claims with a limitation starting with “constructing the training corpus” as shown below:

constructing the training corpus based on the positive feedback sample and the negative feedback sample;



Allowable Subject Matter
Claims 1-10, 12-18 and 20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659